Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 39-41, 43, 44, 55, 57 and 58 are  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wakeland et al. (US20190238971).
            Regarding claim 39, Wakeland et al., according to Figs. 1, 5-10, discloses an open earphone (see eyeglass headphone shown in Fig. 5 and also in Fig. 1) comprising: 
            a housing (see temple 102 in Fig. 5 as the housing) having an ear hook structure (see temple 102 shown in Fig. 5 having the ear hook structure sits on ear E), wherein the housing (102) is configured to be hung on an ear of a user without blocking an ear canal (104) of the user (see housing/temple 102 hung on user’s ear E without blocking an ear canal 104 as shown in Fig. 5); 
            at least one acoustic driver (see driver 112) configured to generate sound that is emitted from at least one pair of sound guiding holes (see openings 119 and 130 as sound guiding holes), wherein the at least one acoustic driver (driver 112) is located in a front end of the housing (see lower portion of the temple 102, where driver 112, openings 119, 121 and 130 are provided, as the front end of the housing/temple) which is placed before the ear of the user (see driver 112 provided in the housing 102 at one end portion that is located before the ear E of the user when the earphone is worn by the user as shown in Fig. 5), and the at least one pair of sound guiding holes (see openings 119 and 130 as the at least one pair of sound guiding holes) are located on different end surfaces of the front end of the housing (see openings 119 and 130 are located at the different end of surfaces of the housing as shown Fig. 5); a first sound guiding hole (119) of the at least one pair of sound guiding holes being set to face the user's ear hole (ear canal opening 104) and a second sound guiding hole (130) of the at least one pair of sound guiding holes (119, 130) being set to face away from the user's ear hole (see opening 130 is set to face away from the user’s ear hole 104 as shown in Fig. 5); and
            a battery (see battery  provided in the temple, paragraph 0047) configured to provide power to the at least acoustic driver (see power form battery is supply driver 112, paragraph 0047).
            Regarding claim 40, see Fig. 5 which shows one sound guiding hole (opening 119) of the at least one pair of sound guiding holes (openings 119, 130) is located closer to the ear canal (104) of the user than other one sound guiding hole (opening 130) of the at least one pair of sound guiding holes (see opening 119 is located closer to the ear canal 104  the user than opening 130 as shown in Fig. 5).
             Regarding claim 41,  see paragraph 0035 which discloses the housing is designed as a waterproof structure (water resistance) by providing rayl screen covered over the opening.
             Regarding claim 43, see Fig. 5 which shows one of the sound guiding holes (see openings 119)  is set to face the ear (E) of the user.
             Regarding claim 44, see  Fig. 5 which shows the sound from driver 112 is transmitted to the eat  (E) of the user through the at least one pair of sound guiding holes (opening 119) via air (see opening 119 to output sound to the ear via air as shown in Fig. 5).
              Regarding claim 55, see Fig. 1 which discloses the use of a mesh (see screen 22 or 26 in Fig. 1 which is interpreted as a mesh) which can be disposed in a sound guiding channel of the open ear phone as shown in Fig. 1.
              Regarding claim 57, see Fig. 5 which also includes a Bluetooth module (see BLE provided in the top potion of the housing 102) for connecting the open earphone and other devices (see Fig. 5), wherein the Bluetooth module (BLE) is located in the back end of the housing (see top portion of the temple, where the Bluetooth (BLE) is provided, as the back portion of the housing/temple).
            Regarding claim 58, see the rejection applied to claim 39 above since limitations recited in this claim are similar to limitations of the earphone recited in claim 39.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 42 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakeland et al. (US20190238971).
             Regarding claim 42, Wakeland et al., according to Fig. 5, discloses the earphone comprising all of limitations recited in claim 42 (see the 102 rejection applied to claim 39 above) except for limitation of the housing (temple 102) made of plastic material.  However, using the housing (temple of eyeglass) made of the plastic material is very well known in the art (Official notice) due to its light weight and cost effective.
            Thus, it would have been obvious to one of ordinary shill in the art at the time the invention was effectively filed to modify the  open earphone  (eyeglass headphone) of Wakeland et al. by using plastic material to make of the housing (temple), which is well known in the art (Official notice is hereby taken), in order to obtain an alternative open earphone  (eyeglass headphone) with light weigh and/or low cost.
            Regarding claim 56, Wakeland et al., according to Fig. 5, discloses the earphone comprising all of limitations recited in claim 42 (see the 102 rejection applied to claim 39 above), and according to Fig. 6, also teaches the use of a microphone provided in the housing (temple); however, Wakeland et al. does not arrange the  microphone to be located in the front of housing (temple).   However, providing the microphone in the front of housing (temple) is not considered as an ordinary matter of the invention, but just a matter of arrangement of the element/part or a matter of design choice because Wakeland et al., according to Fig. 6, does teach the use of the  microphone provided in the housing (temple) at location closed to the user’s mouth, paragraph 0048. 
           Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effective filed to modify the  open earphone  (eyeglass headphone) of Wakeland et al. by providing the microphone at location in the front of housing (temple), and this modification/arrangement is not considered as an ordinary matter of the invention, but just a matter of design choice, and thus, it would have been obvious to one of ordinary skill in the art as an obvious matter of design choice.
Allowable Subject Matter
Claims 45-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
             Claims 45-54 are allowable over the prior art of record because the prior art of record including CN 205336486 as the closest prior art which is directed to a similar subject matter of the claimed invention (see details in the 103 rejection above).  However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to include claimed features comprising: at least one acoustic driver includes a first acoustic driver and a second acoustic driver, the at least one pair of sound guiding holes include a pair of first sound guiding holes and a pair of second sound guiding holes, wherein: the first acoustic driver emits sound within a first frequency range from the pair of first sound guiding holes through two first sound guiding tubes respectively, and the second acoustic driver emits sound within a second frequency range from the pair of second sound guiding holes through two second sound guiding tubes respectively, the second frequency range including a frequency higher than the first frequency range, as recited in claim 45.
              Other references of the record are also directed to a similar concept of the claimed invention, but none of them suggests nor fairly teaches any feature or obvious improvement that
is directed to the claimed features identified above as the difference between the closest prior art
and the claimed invention so that it can be relied upon to modify the closest prior art to derive the
claimed invention as currently recited in claim 45. Therefore, claim  45 is allowable over the prior art of record, and dependent claims 46-54 are also allowable over the prior art of record for the same reason as their base claim 45.
Response to Arguments
Applicant’s arguments with respect to claim(s) 39-44 and 55-58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688